Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 1 of 35




          EXHIBIT 9
 Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 2 of 35




RS Switch Router
User Guide


Release 7.0




                                                             ver
36-007-03 Rev. OA

                                                              ORKSTm




                                                           Dell-WSOU-PA-016338
          Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 3 of 35




COPYRIGHT NOTICES

0 2001 by Riverstone Networks, Inc. All rights reserved.

Riverstone Networks,Inc.
5200 Great America Parkway
Santa Clara, CA 95054

Printed in the United States of America
This product includes software developed by the University of California, Berkeley, and its contributors.
  01979 - 1994 by The Regents of the University of California. All rights reserved.
  Redistribution and use in source and binary forms, with or without modification, are permitted provided that the following
  conditions are met:
  1. Redistributions of source code must retain the above copyright notice, this list of conditions, and the following disclaimer.
  2. Redistributions in binary form must reproduce the above copyright notice, this list of conditions, and the following disclaimer
     in the documentation and/or other materials provided with the distribution.
  3. All advertising materials mentioning features or use of this software must display the following acknowledgement:
     This product includes software developed by the University of California, Berkeley, and its contributors.
  4. Neither the name of the University nor the names of its contributors may be used to endorse or promote products derived from
     this software without specific prior written permission.
  THIS SOFTWARE IS PROVIDED BY THE REGENTS AND CONTRIBUTORS"AS IS" AND ANY EXPRESS OR IMPLIED
  WARRANTIES,INCLUDING,BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
  FOR A PARTICULAR PURPOSE ARE DISCLAIMED.IN NO EVENT SHALL THE REGENTS OR CONTRIBUTORS BE LIABLE
  FOR ANY DIRECT,INDIRECT,INCIDENTAL,SPECIAL,EXEMPLARY,OR CONSEQUENTIAL DAMAGES(INCLUDING,BUT
  NOT LIMITED TO,PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES; LOSS OF USE,DATA,OR PROFITS; OR
  BUSINESS INTERRUPTION)HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER IN CONTRACT,
  STRICT LIABILITY,OR TORT(INCLUDING NEGLIGENCE OR OTHERWISE) ARISING IN ANY WAY OUT OF THE USE OF
  THIS SOFTWARE,EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

Changes
  Riverstone Networks,Inc., and its licensors reserve the right to make changes in specifications and other information contained in
  this document without prior notice. The reader should in all cases consult Riverstone Networks,Inc., to determine whether any
  such changes have been made.

The hardware,firmware, or software described in this manual is subject to change without notice.
Disclaimer
  IN NO EVENT SHALL RIVERSTONE NETWORKS BE LIABLE FOR ANY INCIDENTAL,INDIRECT, SPECIAL, OR
  CONSEQUENTIAL DAMAGES WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS) ARISING OUT OF OR
  RELATED TO THIS MANUAL OR THE INFORMATION CONTAINED IN IT, EVEN IF REVERSTONE NETWORKS HAS BEEN
  ADVISED, KNOWN,OR SHOULD HAVE KNOWN,OF THE POSSIBILITY OF SUCH DAMAGES.

Trademarks
  Riverstone Networks, Riverstone, RS, and IA are trademarks of Riverstone Networks,Inc.
  All other product names mentioned in this manual may be trademarks or registered trademarks of their respective companies.




  Riverstone Networks RS Switch Router User Guide




                                                                                                                          Dell-WSOU-PA-016339
 Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 4 of 35




TABLE OF CONTENTS




1       Introduction                                                                                      1-1
1.1     Related Documentation                                                                              1-1
1.2     Document Conventions                                                                               1-2


2       Maintaining Configuration Files                                                                   2-1
2.1     Configuration Files                                                                                2-1
2.1.1       Changing Configuration Information                                                             2-2
2.1.2       Displaying Configuration Information                                                           2-2
2.1.3       Activating the Configuration Commands in the Scratchpad                                        2-3
2.1.4       Saving the Active Configuration to the Startup Configuration File                              2-4
2.1.5       Viewing the Current Configuration                                                              2-4
2.1.6       Backing Up and Restoring Configuration Files                                                   2-5
2.2     Backing Up and Restoring System Image Files                                                        2-6
2.3     Configuring System Settings                                                                        2-7
2.3.1       Setting Daylight Saving Time                                                                   2-8
2.3.2       Configuring a Log-in Banner                                                                    2-8


3       Using the CLI                                                                                     3-1
3.1     Command Modes                                                                                      3-1
3.1.1      User Mode                                                                                       3-1
3.1.2      Enable Mode                                                                                     3-1
3.1.3      Configure Mode                                                                                  3-2
3.1.4      Boot PROM Mode                                                                                  3-2
3.2     Establishing Telnet Sessions                                                                       3-2
3.3     Setting CLI Parameters                                                                             3-3
3.4     Getting Help with CLI Commands                                                                     3-4
3.5     Line Editing Commands                                                                              3-6
3.6     Port Names                                                                                         3-8


4       Hot Swapping Line Cards and Control Modules                                                       4-1
4.1     Hot Swapping Overview                                                                              4-1
4.2     Hot Swapping Line Cards                                                                            4-1
4.2.1       Deactivating the Line Card                                                                     4-2
4.2.2       Removing the Line Card                                                                         4-2
4.2.3       Installing a New Line Card                                                                     4-3
4.3     Hot Swapping One Type of Line Card With Another                                                    4-3
4.4     Hot Swapping a Secondary Control Module                                                            4-3
4.4.1       Deactivating the Control Module                                                                4-4




                                                             Riverstone Networks RS Switch Router User Guide xv




                                                                                           Dell-WSOU-PA-016352
            Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 5 of 35




4.4.2               Removing the Control Module                               4-5
4.4.3               Installing a Control Module                               4-5
4.5             Hot Swapping a Switching Fabric Module(RS 8600 only)          4-5
4.5.1               Removing the Switching Fabric Module                      4-6
4.5.2               Installing a Switching Fabric Module                      4-6
4.6             Hot Swapping A GBIC(RS 32000 and RS 38000 only)               4-7
4.6.1               Removing a GBIC from the Line Card                        4-7
4.6.2               Installing a GBIC into the Line Card                      4-8
4.7             Hot Swapping a WIC                                            4-8


5               Bridging Configuration Guide                                  5-1
5.1             Spanning Tree (IEEE 802.1d)                                    5-1
5.2             Bridging Modes(Flow-Based and Address-Based)                   5-1
5.3             VLAN Overview                                                  5-2
5.3.1              RS VLAN Support                                             5-3
5.3.2              Configuration Examples                                      5-4
5.4             Access Ports and Trunk Ports (802.IP and 802.1Q support)       5-5
5.5             Configuring RS Bridging Functions                              5-6
5.5.1               Configuring Address-based or Flow-based Bridging           5-6
5.6             Configuring Spanning Tree                                      5-7
5.6.1               Using Rapid SIP                                            5-7
5.6.2               Adjusting Spanning-Tree Parameters                         5-8
5.6.3               SIP Dampening                                             5-11
5.7             Configuring a Port- or Protocol-Based VLAN                    5-11
5.7.1               Creating a Port or Protocol Based VLAN                    5-12
5.7.2               Adding Ports to a VLAN                                    5-12
5.7.3               Configuring VLAN Tnink Ports                              5-12
5.8             Configuring VLANs for Bridging                                5-12
5.9             Configuring Layer-2 Filters                                   5-13
5.10            Monitoring Bridging                                           5-13
5.11            GARP/GVRP                                                     5-14
5.11.1             Running GARP/GVRP with SIP                                 5-14
5.11.2             Configuring GARP/GVRP                                      5-15
5.11.3             Configuration Example                                      5-16
5.12            Tunneling VLAN packets across MANs                            5-18
5.12.1              Stackable VLAN Components                                 5-18
5.12.2              Configuration Examples                                    5-19
5.12.3              Displaying Stackable VLAN Information                     5-34


6               SmartTRUNK Configuration Guide                                6-1
6.1             Overview                                                      6-1
6.2             Configuring SmartTRUNKS                                       6-1
6.2.1               Creating a SmanTRUNK                                      6-2
6.2.2               Add Physical Ports to the SmanTRUNK                       6-2
6.3             Monitoring SmartTRUNKS                                        6-3




xvi    Riverstone Networks RS Switch Router User Guide




                                                                           Dell-WSOU-PA-016353
 Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 6 of 35




6.4      SmartTRUNK Example Configuration                                                                   6-4
6.5      Configuring the Link Aggregation COntrol Protocol(LACP)                                            6-5
6.5.1        Configuring SmartTRUNKs for LACP                                                               6-5
6.5.2        LACP Configuration Example                                                                     6-6


7        CMTS Configuration                                                                                7-1
7.1      HFC Cable Network Architecture                                                                     7-1
7.2      CMTS line card Description                                                                         7-2
7.3      Provisioning the Headend                                                                           7-3
7.4      Headend Certification                                                                              7-3
7.5      IF-RF-Upconverter                                                                                  7-3
7.6      Diplex Filters                                                                                     7-4
7.7      DHCP,DNS,and 11-TP Servers                                                                         7-5
7.8      Connecting and Configuring the Downstream                                                          7-6
7.8.1        Installing and Configuring the Upconverter                                                     7-6
7.8.2        Setting the Upconverter Input Level                                                            7-6
7.8.3        Setting the Upconverter Output Level                                                           7-6
7.8.4        Setting the Upconverter Output Frequency                                                       7-7
7.8.5        Completing the Downstream Configuration                                                        7-7
7.8.6        Testing the Downstream Configuration                                                           7-7
7.9      Connecting the Upstream to the Laser Receiver                                                      7-8
7.10     Configuring the RS 8000/8600 CMTS line card                                                        7-8
7.10.1       Configuring the CMTS line card in a Bridged Network                                            7-8
7.10.2       Configuring the CMTS line card in a Routed Network                                             7-9
7.11     Configuration Examples                                                                            7-10
7.11.1       Example 1: Multiple ISPs share a single DHCP server                                           7-11
7.11.2       Example 2: Multiple ISPs with multiple DHCP servers                                           7-14
7.11.3       Example 3: Overlapping VLANS with multiple DHCP servers                                       7-18


8        ATM Configuration Guide                                                                           8-1
8.1      Virtual Channels                                                                                   8-2
8.1.1        Creating a Virtual Channel                                                                     8-2
8.1.2        Setting the Operation Mode for a Virtual Channel                                               8-2
8.1.3        Clearing Statistics on a Virtual Channel                                                       8-3
8.2      Virtual Channel Groups                                                                             8-4
8.2.1        Creating a Virtual Channel Group                                                               8-4
8.2.2        Adding a VC to a Virtual Channel Group                                                         8-4
8.2.3        Setting the Operation Mode for a Virtual Channel Group                                         8-5
8.3      Service Profile                                                                                    8-6
8.3.1        Creating a Service Profile                                                                     8-6
8.3.2        Applying a Service Profile to a Virtual Channel                                                8-8
8.3.3        Applying a Service Profile to a Virtual Channel Group                                          8-9
8.4      Cell Scrambling                                                                                   8-10
8.4.1        Enabling Cell Scrambling                                                                      8-10
8.5      Cell Mapping                                                                                      8-10
8.5.1        Selecting the Cell Mapping Format                                                             8-11



                                                            Riverstone Networks RS Switch Router User Guide xvii




                                                                                           Dell-WSOU-PA-016354
          Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 7 of 35




8.6           VPI Bit Allocation                                       8-11
8.6.1             Setting the Bit Allocation for VPI                   8-12
8.7           Peer Address Mapping                                     8-12
8.7.1             Mapping a Peer Address to a Virtual Channel          8-13
8.8           Configuring SONET Parameters                             8-13
8.9           Automatic Protection Switching(APS)                      8-14
8.9.1             Configuring APS                                      8-14
8.10          Displaying ATM Port Information                          8-15
8.11          ATM sample configurations                                8-20
8.11.1           ATM Sample Configuration 1                            8-21
8.11.2           ATM Sample Configuration 2                            8-24
8.11.3           ATM Sample Configuration 3                            8-30
8.11.4           ATM Sample Configuration 4                            8-33
8.11.5           ATM Sample Configuration 5                            8-38
8.11.6           ATM Sample Configuration 6                            8-41
8.11.7           Apply the Service Profile                             8-41
8.11.8          Configure the AAA Server                               8-42


9             Packet-over-SON ET Configuration Guide                    9-1
9.1           Configuring IP Interfaces for PoS Links                   9-1
9.2           Configuring Packet-over-SONET Links                       9-2
9.3           Configuring Automatic Protection Switching                9-3
9.3.1             Configuring Working and Protecting Ports              9-3
9.4           Specifying Bit Error Rate Thresholds                      9-5
9.5           Monitoring PoS Ports                                      9-6
9.6           Example Configurations                                    9-6
9.6.1             APS PoS Links Between RS's                            9-7
9.6.2            PoS Link Between the RS and a Cisco Router             9-7
9.6.3            PoS Link Between the RS and a Juniper Router           9-8
9.6.4             Bridging and Routing Traffic Over a PoS Link          9-9
9.6.5            PoS Link Through a Layer 2 Cloud                       9-9


10            DHCP Configuration Guide                                 10-1
10.1          Configuring DHCP                                         10-1
10.1.1            Configuring an IP Address Pool                       10-2
10.1.2            Configuring Client Parameters                        10-2
10.1.3            Configuring a Static IP Address                      10-3
10.1.4            Grouping Scopes with a Common Interface              10-3
10.1.5            Configuring DHCP Server Parameters                   10-3
10.2          Updating the Lease Database                               10-3
10.3          Monitoring the DHCP Server                                10-4
10.4          DHCP Configuration Examples                               10-4
10.5          Configuring Secondary Subnets                             10-5
10.6          Secondary Subnets and Directly-Connected Clients          10-6
10.7          Interacting with Relay Agents                             10-7




xviii Riverstone Networks RS Switch Router User Guide




                                                                    Dell-WSOU-PA-016355
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 8 of 35




11         IP Routing Configuration Guide                                                              11-1
1 1.1      IP Routing Protocols                                                                          11-1
1 1.1.1        Unicast Routing Protocols                                                                 11-1
1 1.1.2         Multicast Routing Protocols                                                              11-1
1 1.2      Configuring IP Interfaces and Parameters                                                      11-2
1 1.2.1        Configuring IP Interfaces to Ports                                                        11-2
1 1.2.2        Configuring IP Interfaces for a VLAN                                                      11-3
1 1.2.3        Specifying Ethernet Encapsulation Method                                                  11-3
1 1.2.4        Unnumbered Interfaces                                                                     11-3
1 1.3      Configuring Jumbo Frames                                                                      11-3
1 1.4      Configuring Address Resolution Protocol(ARP)                                                  11-4
1 1.4.1        Configuring ARP Cache Entries                                                             11-4
1 1.4.2        Unresolved MAC Addresses for ARP Entries                                                  11-5
1 1.4.3        Configuring Proxy ARP                                                                     11-5
1 1.5      Configuring Reverse Address Resolution Protocol(RARP)                                         11-6
1 1.5.1        Specifying IP Interfaces for RARP                                                         11-6
1 1.5.2        Defining MAC-to-1P Address Mappings                                                       11-6
1 1.5.3        Monitoring RARP                                                                           11-7
1 1.6      Configuring DNS Parameters                                                                    11-7
1 1.7      Configuring IP Services(1CMP)                                                                 11-7
1 1.8      Configuring IP Helper                                                                         11-7
1 1.9      Configuring Direct Broadcast                                                                  11-8
1 1.10     Configuring Denial of Service(DOS)                                                            11-8
1 1.11     Monitoring IP Parameters                                                                      11-9
1 1.12     Configuring IP Forwarding                                                                    11-10
1 1.13     Hardware Routing Table                                                                       11-11
1 1.14     Configuring ICMP Redirect                                                                    11-11
1 1.15     Forwarding Mode                                                                              11-11
1 1.15.1       Configuring Destination-Based and Host-Flow-Based Forwarding                             11-12
1 1.15.2       Configuring a Custom Forwarding Profile                                                  11-12
1 1.15.3       Monitoring Custom Forwarding Profiles                                                    11-13
1 1.15.4       Using Custom Forwarding with Other RS Features                                           11-13
1 1.16     Configuring Router Discovery                                                                 11-14
1 1.17     Setting Memory Thresholds                                                                    11-16
1 1.18     Configuration Examples                                                                       11-18
1 1.18.1       Assigning IP/IPX Interfaces                                                              11-18


12         VRRP Configuration Guide                                                                    12-1
12.1       Configuring VRRP                                                                              12-1
12.1.1         Basic VRRP Configuration                                                                  12-2
12.1.2         Symmetrical Configuration                                                                 12-3
12.1.3         Multi-Backup Configuration                                                                12-5
12.2       Additional Configuration                                                                      12-9
12.2.1         Setting the Backup Priority                                                               12-9
1 2.2.2        Setting the Warmup Period                                                                 12-9




                                                           Riverstone Networks RS Switch Router User Guide xix




                                                                                         Dell-WSOU-PA-016356
             Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 9 of 35




12.2.3               Setting the Advertisement Interval                           12-9
12.2.4               Setting Pre-empt Mode                                       12-10
12.2.5               Setting an Authentication Key                               12-10
12.3             Monitoring VRRP                                                 12-10
12.3.1               ip-redundancy trace                                         12-11
12.3.2               ip-redundancy show                                          12-11
12.4             VRRP Configuration Notes                                        12-13


13               RIP Configuration Guide                                         13-1
13.1             Configuring RIP                                                  13-1
13.1.1               Enabling and Disabling RIP                                   13-1
13.1.2               Configuring RIP Interfaces                                   13-1
13.2             Configuring RIP Parameters                                       13-2
13.2.1               Configuring RIP Route Default-Metric                         13-4
13.3             Monitoring RIP                                                   13-4
13.4             Configuration Example                                            13-5


14               OSPF Configuration Guide                                        14-1
14.1             OSPF Multipath                                                   14-2
14.2             Configuring OSPF                                                 14-2
14.3             Setting the Router ID                                            14-2
14.4             Enabling OSPF                                                    14-3
14.5             Configuring OSPF Areas                                           14-3
1 4.5.1              Configuring Summary Ranges                                   14-4
14.5.2               Configuring Stub Areas                                       14-4
14.5.3               Configuring Not-So-Stubby Areas(NSSA)                        14-5
14.6             Configuring OSPF Interfaces                                      14-6
14.6.1               Configuring Interfaces for NBMA Networks                     14-6
14.6.2               Configuring Interfaces for Point-to-Multipoint Networks      14-7
14.6.3               Configuring Interfaces for Point-to-Point Networks           14-7
14.7             Configuring OSPF Interface Parameters                            14-7
14.7.1               Setting the Interface State                                  14-8
14.7.2               Setting the Default Cost of an OSPF Interface                14-8
1 4.8            Creating Virtual Links                                           14-8
14.9             Configuring OSPF Parameters                                      14-9
14.9.1               Configuring OSPF Global Pammeters                           14-10
14.10            Monitoring OSPF                                                 14-12
14.11            OSPF Configuration Examples                                     14-14
14.11.1             Exporting All Interface & Static Routes to OSPF              14-15
14.11.2             Exporting All RIP. Interface & Static Routes to OSPF         14-15


15               IS-IS Configuration Guide                                       15-1
15.1             Defining an IS-IS Area                                           15-1
15.2             Configuring IS-IS Interfaces                                     15-1




xx      Riverstone Networks RS Switch Router User Guide




                                                                               Dell-WSOU-PA-016357
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 10 of 35




15.3      Enabling IS-IS on the RS                                                                         15-2
15.4      Setting IS-IS Global Parameters                                                                  15-2
15.4.1        Setting the IS Operating Level                                                               15-2
15.4.2        Setting the PSN Interval                                                                     15-2
15.4.3        Setting the System ID                                                                        15-3
15.4.4        Setting the SPF Interval                                                                     15-3
15.4.5        Setting the Overload Bit                                                                     15-3
15.4.6        Setting IS-IS Authentication                                                                 15-4
15.5      Setting IS-IS Interface Parameters                                                               15-5
15.5.1        Setting the Interface Operating Level                                                        15-5
15.5.2        Setting Interface Parameters for a Designated Intermediate System(DIS)                       15-6
15.5.3        Setting IS-IS Interface Timers                                                               15-6
15.6      Displaying IS-1S Information                                                                     15-6
15.6.1        IS-1S Sample Configuration                                                                   15-7


16        BGP Configuration Guide                                                                        16-1
16.1      The RS BGP Implementation                                                                        16-1
16.2      Basic BGP Tasks                                                                                  16-2
16.2.1        Setting the Autonomous System Number                                                         16-2
16.2.2        Setting the Router ID                                                                        16-2
16.2.3        Configuring a BGP Peer Group                                                                 16-3
16.2.4        Adding and Removing a BGP Peer                                                               16-4
16.2.5        Starting BGP                                                                                 16-4
16.2.6        Using AS-Path Regular Expressions                                                            16-4
16.2.7        Using the AS Path Prepend Feature                                                            16-6
16.2.8        Creating BGP Confederations                                                                  16-7
16.2.9        Creating Community Lists                                                                     16-8
16.2.10       Using Route Maps                                                                             16-8
16.2.11       Using BGP Accounting                                                                        16-11
16.3      BGP Configuration Examples                                                                      16-13
16.3.1       BGP Peering Session Example                                                                  16-14
16.3.2       IBGP Configuration Example                                                                   16-16
16.3.3       EBGP Multihop Configuration Example                                                          16-18
16.3.4       Community Attribute Example                                                                  16-22
16.3.5       Local Preference Examples                                                                    16-28
16.3.6       Multi-Exit Discriminator Attribute Example                                                   16-31
16.3.7       EBGP Aggregation Example                                                                     16-32
16.3.8       Route Reflection Example                                                                     16-33
16.3.9       BGP Confederation Example                                                                    16-36
16.3.10      Route Map Example                                                                            16-41
16.3.11      BGP Accounting Examples                                                                      16-42


17        MPLS Configuration                                                                             17-1
17.1      Configuring a Static Label Switched Path                                                         17-1
17.2      Static LSP Example                                                                               17-2


18        Routing Policy Configuration                                                                   18-1
18.1      Preference                                                                                       18-1



                                                             Riverstone Networks RS Switch Router User Guide xxi




                                                                                           Dell-WSOU-PA-016358
          Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 11 of 35




18.1.1            Import Policies                                                    18-2
18.1.2            Export Policies                                                    18-3
18.1.3            Specifying a Route Filter                                          18-4
18.1.4            Aggregates and Generates                                           18-5
18.1.5            Authentication                                                     18-6
18.2          Configuring Simple Routing Policies                                    18-7
18.2.1            Redistributing Static Routes                                       18-8
18.2.2            Redistributing Directly Attached Networks                          18-8
18.2.3            Redistributing RIP into RIP                                        18-8
18.2.4            Redistributing RIP into OSPF                                       18-9
18.2.5            Redistributing OSPF to RIP                                         18-9
18,2.6            Redistributing Aggregate Routes                                    18-9
18.2.7            Simple Route Redistribution Example: Redistribution into RIP      18-10
18.2.8            Simple Route Redistribution Example: Redistribution into OSPF     18-11
18.3          Configuring Advanced Routing Policies                                 18-13
18.3.1            Export Policies                                                   18-13
18.3.2            Creating an Export Destination                                    18-15
18.3.3            Creating an Export Source                                         18-15
18.3.4            Import Policies                                                   18-15
18.3.5            Creating an Import Source                                         18-16
18.3.6            Creating a Route Filter                                           18-16
18.3.7            Creating an Aggregate Route                                       18-16
18.3.8            Creating an Aggregate Destination                                 18-17
18.3.9            Creating an Aggregate Source                                      18-17
18.3.10           Import Policies Example: Importing from RIP                       18-18
18.3.11           Import Policies Example: Importing from OSPF                      18-21
18.3.12           Export Policies Example: Exporting to RIP                         18-24
18.3.13           Export Policies Example: Exporting to OSPF                        18-29


19            Multicast Routing Configuration                                       19-1
19.1         IGMP Overview                                                           19-1
19.2         DVMRP Overview                                                          19-1
19.3          Configuring IGMP                                                       19-2
19.3.1            Configuring 1GMP on an IP Interface                                19-2
19.3.2            Configuring IGMP Query Interval                                    19-3
19.3.3            Configuring IGMP Response Wait Time                                19-3
19.3.4            Configuring Per-Interface Control of IGMP Membership               19-3
19.3.5            Configuring Static IGMP Groups                                     19-3
19.4          Configuring DVMRP                                                      19-4
19.4.1            Starting and Stopping DVMRP                                        19-4
19.4.2            Configuring DVMRP on an Interface                                  19-4
19.4.3            Configuring DVMRP Parameters                                       19-4
19.4.4            Configuring the DVMRP Routing Metric                               19-5
19.4.5            Configuring DVMRP TTL & Scope                                      19-5
19.4.6            Configuring a DVMRP Tunnel                                         19-6
19.5          Monitoring IGMP & DVMRP                                                19-6
19.6          Configuration Example                                                  19-7


20            IP Policy-Based Forwarding Configuration                              20-1


xxii Riverstone Networks RS Switch Router User Guide




                                                                                  Dell-WSOU-PA-016359
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 12 of 35




20.1     Configuring IP Policies                                                                            20-1
20.1.1       Defining an ACL Profile                                                                        20-2
20.1.2       Associating the Profile with an IP Policy                                                      20-2
20.1.3       Applying an IP Policy to an Interface                                                          20-5
20.2     IP Policy Configuration Examples                                                                   20-5
20.2.1        Routing Traffic to Different ISPs                                                             20-6
20.2.2       Prioritizing Service to Customers                                                              20-7
20.2.3        Authenticating Users through a Firewall                                                       20-8
20.2.4        Firewall Load Balancing                                                                       20-9
20.3     Monitoring IP Policies                                                                           20-11


21       Network Address Translation Configuration                                                        21-1
21.1     Configuring NAT                                                                                    21-1
21.1.1       Setting Inside and Outside Interfaces                                                          21-2
21.1.2       Setting NAT Rules                                                                              21-2
21.2     Forcing Flows through NAT                                                                          21-2
21.3     Managing Dynamic Bindings                                                                          21-3
21.4     NAT and DNS                                                                                        21-3
21.5     NAT and ICMP Packets                                                                               21-4
21.6     NAT and FTP                                                                                        21-4
21.7     Monitoring NAT                                                                                     21-5
21.8     Configuration Examples                                                                            21-5
21.8.1       Static Configuration                                                                          21-5
21.8.2       Dynamic Configuration                                                                         21-7
21.8.3       Dynamic NAT with IP Overload(PAT)Configuration                                                21-8
21.8.4       Dynamic NAT with DNS                                                                          21-9
21.8.5       Dynamic NAT with Outside Interface Redundancy                                                21-11


22       Web Hosting Configuration                                                                        22-1
22.1     Overview                                                                                           22-1
22.2     Load Balancing                                                                                    22-2
22.2.1       Creating the Server Group                                                                     22-2
22.2.2       Adding Servers to a Load Balanced Group                                                       22-5
22.2.3      Optional Group or Server Operating Parameters                                                  22-6
22.2.4       Displaying Load Balancing Information                                                        22-12
22.2.5      Load Balancing Configuration Examples                                                         22-19
22.3     Web Caching                                                                                      22-25
22.3.1      Configuring Web Caching                                                                       22-25
22.3.2      Additional Web Caching Options                                                                22-28
22.3.3      Displaying Web-Caching Information                                                            22-31
22.3.4      Web Caching Configuration Examples                                                            22-34


23       IPX Routing Configuration                                                                        23-1
23.1     RIP (Routing Information Protocol)                                                                 23-1
23.2     SAP (Service Advertising Protocol)                                                                 23-2




                                                            Riverstone Networks RS Switch Router User Guide xxiii




                                                                                            Dell-WSOU-PA-016360
         Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 13 of 35




23.3          Configuring IPX RIP & SAP                                          23-2
23.3.1            IPX RIP                                                        23-2
23.3.2            IPX SAP                                                        23-2
23.3.3            Creating IPX Interfaces                                        23-2
23.3.4            IPX Addresses                                                  23-3
23.4          Configuring IPX Interfaces and Parameters                          23-3
23.4.1            Configuring IPX Addresses to Ports                             23-3
23.4.2            Configuring Secondary Addresses on an IPX Interface            23-3
23.4.3            Configuring IPX Interfaces for a VLAN                          23-4
23.4.4            Specifying IPX Encapsulation Method                            23-4
23.5          Configuring IPX Routing                                            23-5
23.5.1            Enabling IPX RIP                                               23-5
23,5.2            Enabling SAP                                                   23-5
23.5.3            Configuring Static Routes                                      23-5
23.5.4            Configuring Static SAP Table Entries                           23-5
23.5.5            Controlling Access to IPX Networks                             23-6
23.6          Monitoring an IPX Network                                          23-8
23.7          Configuration Examples                                             23-8


24            Access Control List Configuration                                 24-1
24.1          ACL Basics                                                         24-1
24.1.1           Defining Selection Criteria in ACL Rules                        24-1
24.1.2           How ACL Rules are Evaluated                                     24-3
24.1.3           Implicit Deny Rule                                              24-4
24.1.4           Allowing External Responses to Established TCP Connections      24-5
24.2          Creating and Modifying ACLs                                        24-6
24.2.1            Editing ACLs Offline                                           24-6
24.2.2            Maintaining ACLs Using the ACL Editor                          24-7
24.3          Using ACLs                                                         24-8
24.3.1            Applying ACLs to Interfaces                                    24-8
24.3.2            Applying ACLs to Services                                      24-9
24.3.3            Applying ACLs to Layer-4 Bridging Ports                        24-9
24.3.4            Using ACLs as Profiles                                        24-10
24.4          Enabling ACL Logging                                              24-14
24.5          Monitoring ACLs                                                   24-15


25            Security Configuration                                            25-1
25.1          Configuring RS Access Security                                     25-1
25.1.1            Configuring RADIUS                                             25-1
25.1.2            Configuring TACACS                                             25-3
25.1.3            Configuring TACACS+                                            25-3
25.1.4            Configuring Passwords                                          25-5
25.1.5            Configuring SSH                                                25-5
25.2          Layer-2 Security Filters                                           25-6
25.2.1            Configuring Layer-2 Address Filters                            25-7
25.2.2            Configuring Layer-2 Port-to-Address Lock Filters               25-7
25.2.3            Configuring Layer-2 Static Entry Filters                       25-8
25.2.4            Configuring Layer-2 Secure Port Filters                        25-8



xxiv Riverstone Networks RS Switch Router User Guide




                                                                              Dell-WSOU-PA-016361
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 14 of 35




25.2.5        Monitoring Layer-2 Security Filters                                                            25-9
25.2.6        Layer-2 Filter Examples                                                                        25-9
25.3      Layer-3 Access Control Lists(ACLs)                                                                25-12
25.4      Layer-4 Bridging and Filtering                                                                    25-12
25.4.1        Creating an IP or IPX VLAN for Layer-4 Bridging                                               25-13
25.4.2        Placing the Ports on the Same VLAN                                                            25-14
25.4.3        Enabling Layer-4 Bridging on the VLAN                                                         25-14
25.4.4        Creating ACLs to Specify Selection Criteria for Layer-4 Bridging                              25-14
25.4.5        Applying a Layer-4 Bridging ACL to a Port                                                     25-15
25.4.6        Notes                                                                                         25-15


26        QoS Configuration                                                                                26-1
26.1      Layer-2, Layer-3 and Layer-4 Flow Specification                                                    26-2
26.2      Precedence for Layer-3 Flows                                                                       26-2
26.3      RS Queuing Policies                                                                                26-3
26.4      Traffic Prioritization for Layer-2 Flows                                                           26-3
26.4.1         Configuring Layer-2 QoS                                                                       26-4
26.4.2        802.1p Class of Service Priority Mapping                                                       26-4
26.5      Traffic Prioritization for Layer-3 & Layer-4 Flows                                                 26-6
26.5.1         Configuring IP QoS Policies                                                                   26-6
26.5.2         Configuring IPX QoS Policies                                                                  26-7
26.6      Configuring RS Queueing Policy                                                                     26-7
26.6.1        Allocating Bandwidth for a Weighted-Fair Queuing Policy                                        26-8
26.7      Weighted Random Early Detection(WRED)                                                              26-8
26.7.1        WRED's Effect on the Network                                                                   26-8
26.7.2        Weighting Algorithms in WRED                                                                   26-9
26.8      ToS Rewrite                                                                                       26-10
26.8.1        Configuring ToS Rewrite for IP Packets                                                        26-11
26.9      Monitoring QoS                                                                                    26-12
26.10     Limiting Traffic Rate                                                                             26-13
26.10.1       Rate Limiting Modes                                                                           26-14
26.10.2       Per-Flow Rate Limiting                                                                        26-15
26.10.3       Software-Based Flow-Aggregate Rate Limiting                                                   26-15
26.10.4       Port Rate Limiting                                                                            26-16
26.10.5       Aggregate Rate Limiting                                                                       26-17
26.10.6       Example Configurations                                                                        26-18
26.10.7       Displaying Rate Limit Information                                                             26-19


27        Performance Monitoring                                                                           27-1
27.1      Configuring the RS for Port Mirroring                                                              27-2
27.2      Monitoring Broadcast Traffic                                                                       27-3


28        RMON Configuration                                                                               28-1
28.1      Configuring and Enabling RMON                                                                      28-1
28.1.1        Example of RMON Configuration Commands                                                         28-2
28.1.2        RMON Groups                                                                                    28-2



                                                               Riverstone Networks RS Switch Router User Guide xxv




                                                                                              Dell-WSOU-PA-016362
         Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 15 of 35




28.1.3            Control Tables                                                        28-4
28.2          Using RMON                                                                28-5
28.3          Configuring RMON Groups                                                   28-6
28.3.1            Configuration Examples                                                28-8
28.4          Displaying RMON Information                                               28-9
28.4.1            RMON CLI Filters                                                     28-10
28.5          Troubleshooting RMON                                                     28-12
28.6          Allocating Memory to RMON                                                28-13


29            LFAP Configuration Guide                                                 29-1
29.1          Overview                                                                  29-1
29.2          Requirements                                                              29-1
29.3          Traffic Accounting Services                                               29-1
29.4          Configuring the LFAP Agent on the RS                                      29-2
29.5          Monitoring the LFAP Agent on the RS                                       29-3


30            WAN Configuration                                                        30-1
30.1          High-Speed Serial Interface (HSSI)and Standard Serial Interfaces          30-1
30.2          Configuring WAN Interfaces                                                30-1
30.2.1            Primary and Secondary Addresses                                       30-2
30.2.2            Static, Mapped, and Dynamic Peer IPIIPX Addresses                     30-2
30.2.3            Forcing Bridged Encapsulation                                         30-3
30.2.4            Packet Compression                                                    30-4
30.2.5            Packet Encryption                                                     30-5
30.2.6            WAN Quality of Service                                                30-5
30.3          Frame Relay Overview                                                      30-7
30.3.1            Virtual Circuits                                                      30-7
30.3.2           Permanent Virtual Circuits(PVCs)                                       30-7
30.4          Configuring Frame Relay Interfaces for the RS                             30-8
30.4.1            Defining the Type and Location of a Frame Relay and VC Interface      30-8
30.4.2            Setting up a Frame Relay Service Profile                              30-8
30.4.3            Applying a Service Profile to an Active Frame Relay WAN Port          30-9
30.5          Monitoring Frame Relay WAN Ports                                          30-9
30.6         Frame Relay Port Configuration                                            30-10
30.7         Point-to-Point Protocol(PPP)Overview                                      30-10
30.7.1           Use of LCP Magic Numbers                                              30-11
30.8          Configuring PPP Interfaces                                               30-11
30.8.1            Defining the Type and Location of a PPP Interface                    30-11
30.8.2            Setting up a PPP Service Profile                                     30-12
30.8.3            Applying a Service Profile to an Active PPP Port                     30-12
30.8.4            Configuring Multilink PPP Bundles                                    30-13
30.9          Monitoring PPP WAN Ports                                                 30-13
30.10        PPP Port Configuration                                                    30-14
30.11         Cisco HDLC WAN Port Configuration                                        30-15




xxvi Riverstone Networks RS Switch Router User Guide




                                                                                     Dell-WSOU-PA-016363
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 16 of 35




30.11.1       Setting up a Cisco HDLC Service Profile                                                  30-15
30.11.2       Applying a Service Profile to an Active Cisco HDLC WAN Port                              30-15
30.11.3       Monitoring Cisco HDLC Port Configuration                                                 30-16
30.12     WAN Rate Shaping                                                                             30-16
30.12.1     Using WAN Rate Shaping                                                                     30-16
30.12.2     WAN Rate-Shaping Policies                                                                  30-17
30.12.3     Applying WAN Rate Shaping                                                                  30-17
30.12.4     WAN Rate Shaping Configuration Examples                                                    30-18
30.13     WAN Configuration Examples                                                                   30-20
30.13.1     Simple Configuration File                                                                  30-20
30.13.2     Multi-Router WAN Configuration                                                             30-20
30.14     Channelized T1 and T3 Services Overview                                                      30-25
30.14.1       Ti WAN Line Card                                                                         30-25
30.14.2       Channelized T3 Line Card                                                                 30-26
30.14.3       Configuring Ti and T3 Interfaces                                                         30-27
30.14.4       Bit Error Rate Testing                                                                   30-29
30.15     Channelized Tl and T3 Example Configurations                                                 30-31
30.15.1       Bridged MSP MTU/MDU Aggregation                                                          30-31
30.15.2       Routed Inter-Office Connections                                                          30-34
30.15.3       Routed Metropolitan Backbone                                                             30-39


31        Service Configuration                                                                        31-1
31.1      Service Facility Rate Limiting Types                                                           31-2
31.2      Creating a Service                                                                             31-3
31.2.1        Aggregate Rate Limiting Service                                                            31-3
31.2.2        Flow-Aggregate Rate Limiting Service                                                       31-3
31.2.3        Per-Flow Rate Limiting Service                                                             31-4
31.2.4        Burst-Safe Rate Limiting Service                                                           31-5
31.3      Applying a Service                                                                             31-5
31.3.1        Applying Services With ACLs                                                                31-5
31.3.2        Applying Services Using the ME-Classifier Command                                          31-6
31.4      Showing a Service                                                                              31-7
31.4.1        Aggregate, Flow-Aggregate, Per-Flow, and Burst-Safe Show Commands                          31-7
31.4.2        Show All Command                                                                           31-8
31.5      Service Configuration Examples                                                                 31-9
31.5.1        Applying a Service to Multiple Servers                                                     31-9




                                                         Riverstone Networks RS Switch Router User Guide xxvii




                                                                                         Dell-WSOU-PA-016364
         Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 17 of 35

Tunneling VLAN packets across MANs                                                              Bridging Configuration Guide




5.12 TUNNELING VLAN PACKETS ACROSS MANS
The "stackable- VLAN feature on the RS allows you to tunnel multiple VLANs through a metropolitan area network
(MAN)over a single backbone VLAN. This feature provides the following benefits:
•    Traffic for multiple VLANs, or traffic for multiple customers, can be aggregated to run through a
     MAN over a single backbone VLAN. The RS supports a maximum of 4094 customers or VLANs
     and up to 4094 backbone VLANs.
•    Spanning tree and rapid spanning tree protocols can be run in customer-specific VLANs no
     reconfiguration of customer-specific VLANs is needed.
•    Per-VLAN spanning tree can be run in the backbone VLAN.



5.12.1        Stackable VLAN Components

The following figure illustrates the basic components of the stackable VLAN. Routers RI and R2 switch traffic for
customers Cl and C2 through the MAN.Ports et.2.1 on R1 and et.6.1 on R2 belong to customer C I's VLAN,"BLUE"
while ports 0.3.1 on RI and et. 7.1 on R2 belong to customer C2's VLAN,"GREEN" Traffic entering any of these
four ports are tagged with the appropriate customer VLAN ID(BLUE or GREEN)in an IEEE 802.1q header.




                                                                                                                     C1

                                                                                                                     C2




              Figure 5-3 Stackable VLAN components

•   The VLAN RED is the backbone 1/L4N, which allows traffic from various VLANs to be tunneled
    through the MAN.
•    Ports et.4.1 on RI and et.5.1 on R2 are tunnel backbone ports, which are trunk ports through which
     the VLAN traffic is tunneled. Tunnel backbone ports must be configured as trunk ports so that they
     maintain the encapsulated 802.1q header. You configure these ports as both trunk ports and tunnel
     backbone ports with the stackable-vlan option of the vlan make trunk -port CLI command.
•    Ports et.2.1 and et..3,1 on RI are tunnel entry ports, which are access ports on which the VLAN
     traffic to be tunneled enters RI. Ports et. 6.1 and et.7.1 on R2 are tunnel exit ports, which are access
     ports on which the tunneled traffic exits R2. You configure the mapping of the tunnel entry and
     tunnel exit ports to the backbone VLAN with the vlan enable stackable-vlan CLI command.




5-18 Riverstone Networks RS Switch Router User Guide




                                                                                                                Dell-WSOU-PA-016417
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 18 of 35

Bridging Configuration Guide                                                         Tunneling VLAN packets across MANs




              Note      Tunnel entry and exit port are configured as access ports. These ports can receive
                        802.1q-tagged traffic.



In Figure 5-3,customer Cl tags outgoing traffic with the VLAN ID BLUE in the 802.1q headers. Customer Cl's traffic
enters the tunnel entry port 0.2.1 on Rl. On RI, the tunnel entry port et.2. I is mapped to the backbone VLAN RED,
The BLUE-tagged packet received on port et.2.1 is encapsulated with an 802.1q header with VLAN RED's tag before
it is bridged out on the tunnel backbone port et.4.1.(The original 802.1q header with the VLAN BLUE ID is now part
of the data portion of the packet.) On R2, the RED 802.1q header is stripped off before the packet is sent out on et.6.1.
The packet is sent out the tunnel exit port as a tagged packet with the original BLUE 802.1q header.
If an untagged packet arrives on a tunnel entry port, normal layer 2 processing takes place. If the packet needs to be
flooded, it will be flooded on all ports in the customer VLAN.
If a broadcast or multicast packet arrives on a tunnel entry port, the packet is flooded on all ports that belong to the
backbone VLAN as well as any other ports that belong to that VLAN. If a unicast packet arrives on a tunnel entry port.
the packet is sent out a particular backbone VLAN port.
The 802.1p priority of a packet is preserved throughout the MAN. The RS hardware uses the control priority in the L2
table entry. If there is no L2 table entry for the packet. the 802.1p priority contained in the 802.1q header is used.
Normally. access ports can belong to only one VLAN of a particular protocol type, such as IP. The RS allows tunnel
entry and exit ports to be added to multiple VLANs. Note, however, that only ports that are configured with the
s tackab le -vlan option of the vian make access -port command can be added to more than one VLAN of the
same protocol type.
GARP and/or GVRP can be enabled on tunnel backbone ports.



              Note      You cannot enable L4 bridging on stackable VLANs. Also, do not use the s tp
                        set vlan- disable command on routers where     you are configuring stackable
                        VLANs.




5.12.2        Configuration Examples

This section contains configuration examples for the following scenarios:
•   Multiple customers, with each customer having its own VLAN
•   Multiple customers sharing a common VLAN
•   Single VLAN with multiple tunnel entry ports
•   STP or GVRP in customer VLANs tunneled over the backbone VLAN
•   Multiple VLANs on a single tunnel entry/exit port


M ultiple Customer VLANs

In Figure 5-4, traffic for customer Crs VLAN(BLUE)and for customer C2's VLAN(GREEN)is tunneled through
the backbone VLAN (RED).




                                                                     Riverstone Networks RS Switch Router User Guide 5-19




                                                                                                     Dell-WSOU-PA-016418
         Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 19 of 35

Tunneling VLAN packets across MANs                                            Bridging Configuration Guide




                                                       BLUE VLAN



      Cl              et.2.1                                                      et.6.1           Cl
                            R1       et.4.1                         et.5.1   R2
       C2             et.3.1                                                      et.7.1           02


                                      RED VLAN (backbone)

                                                       GREEN VLAN


             Figure 5-4 Multiple customers with different VLANs

The following is the configuration for RI:
!Create 1 backbone VLAN and 2 customer ['LANs
 vlan create RED port-based

 vlan create GREEN port-based

 vlan create BLUE port-based

!Add port to each l'L4N
 vlan add ports et.2.1 to BLUE

 vlan add ports et.3.1 to GREEN

 vlan add ports et.4.1 to RED

!Make et.4.1 both a trunk port and a tunnel backbone port
 vlan make trunk-port et.4.1 stackable-vlan

!Hap tunnel entry ports to backbone FLAN
 vlan enable stackable-vlan on et.2.1 backbone-vlan RED

 vlan enable stackable-vlan on et.3.1 backbone-vlan RED




5-20 Riverstone Networks RS Switch Router User Guide




                                                                                              Dell-WSOU-PA-016419
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 20 of 35

Bridging Configuration Guide                                                       Tunneling VLAN packets across MANS



The following is the configuration for R2:
!Create 1 backbone VLAN and 2 customer VLANs
 vlan create RED port-based

 vlan create GREEN port-based

 vlan create BLUE port-based

!Add port to each FLAN
 vlan add ports et.6.1 to BLUE

 vlan add ports et.7.1 to GREEN

 vlan add ports et.5.1 to RED

!Make et.5.1 both a trunk port and a tunnel backbone port
 vlan make trunk-port et.5.1 stackable-vlan

!Map tunnel exit ports to backbone VLAN
 vlan enable stackable-vlan on et.6.1 backbone-vlan RED

 vlan enable stackable-vlan on et.7.1 backbone-vlan RED




M ultiple Customers with Common VLANs

In Figure 5-5. customers Cl and C2 are connected to the MAN, with both customers using the same VLAN (BLUE).
To ensure that traffic for Cl is not sent to C2 and vice versa, the backbone VLAN for each customer must be different.
Therefore, traffic for customer CI will be sent on the backbone VLAN RED,while traffic for customer C2 will be sent
on the backbone VLAN GREEN. Note that the trunk port on each router is part of both backbone VLAN RED and
backbone VLAN GREEN.



                                                      BLUE VLAN


                                      RED VLAN



    Cl               et.2.1                                                                  et.6.1            Cl
                               R1   et.4.1                                     et.5.1   R2
     C2              et.3.1                                                                  et.7.1            C2



                                             VLAN




              Figure 5-5 Multiple customers with common VLANs




                                                                   Riverstone Networks RS Switch Router User Guide 5-21




                                                                                                      Dell-WSOU-PA-016420
         Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 21 of 35

Tunneling VLAN packets across MANs                                                              Bridging Configuration Guide




The following is the configuration for RI:
!Create 2 backbone VLANs and I customer FUN
 vlan create RED port-based

 vlan create GREEN port-based

 vlan create BLUE port-based

!Add ports to BLUE VLAN
 vlan add ports et.2.1, et.3.1 to BLUE

!Make et.4. I both a trunk port and a tunnel backbone port
 vlan make trunk-port et.4.1 stackable-vlan

!Add et.4.Ito both RED and GREEN backbone VLANs
 vlan add ports et.4.1 to RED

 vlan add ports et.4.1 to GREEN

!Map tunnel entry ports to backbone r'LAN
 vlan enable stackable-vlan on et.2.1 backbone-vlan RED

 vlan enable stackable-vlan on et.3.1 backbone-vlan GREEN




The following is the configuration for R2:
  Creak,2 backbone     lIANs and I customer 17/.4N
 vlan create RED port-based

 vlan create GREEN port-based

 vlan create BLUE port-based

!Add ports to BLUE VLAN
 vlan add ports et.6.1, et.7.1 to BLUE

!Make et.5. I both a trunk port and a tunnel backbone port
 vlan make trunk-port et.5.1 stackable-vlan

 I Add et.5. I to both RED and GREEN backbone fiLilAis
 vlan add ports et.5.1 to RED

 vlan add ports et.5.1 to GREEN

!Map tunnel exit ports to backbone VLAN
 vlan enable stackable-vlan on et.6.1 backbone-vlan RED

 vlan enable stackable-vlan on et.7.1 backbone-vlan GREEN




Tunnel entry or exit ports can be spread across routers. In Figure 5-6, customers Cl and C3 use the VLAN BLUE.
while customers C2 and C4 use the VLAN GREEN. The backbone VLAN for each customer must be different to
ensure that traffic for Cl is not sent to C3, traffic for C2 is not sent to C4, etc. Therefore, traffic for customer Cl and
C2 will be sent on the backbone VLAN RED,while traffic for customer C3 and C4 will be sent on the backbone VLAN
PURPLE.



5-22 Riverstone Networks RS Switch Router User Guide




                                                                                                                Dell-WSOU-PA-016421
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 22 of 35

Bridging Configuration Guide                                                  Tunneling VLAN packets across MANs




                 BLUE
                                                   RED VLAN
    Cl               et.2.1                                                             et 6 1           Cl
                               R1   et.4.1                               et.5      R2
    02               et.3.1                                                             et 7.            02

                 GREEN
                                                      MAN

                 BLUE

    C3               et 8 1                                                          et.12.1             03
                               R3 eLiC                                   etil.il   R4
     C4              et9.1                                                           et.1                C4

                 GREEN                           PURPLE VLAN


              Figure 5-6 Multiple customers with common VLANs across multiple routers

The following is the configuration for RI:
!Create 1 backbone VLAN and 2 customer VLANs
vlan create RED port-based

 vlan create GREEN port-based

 vlan create BLUE port-based

!Add port to each FLAN
vlan add ports et.2.1 to BLUE

vlan add ports et.3.1 to GREEN

vlan add ports et.4.1 to RED

!Make et.4.1 both a trunk port and a tunnel backbone port
 vlan make trunk-port et.4.1 stackable-vlan

!Map tunnel entry ports to backbone ['LAN
 vlan enable stackable-vlan on et.2.1 backbone-vlan RED

 vlan enable stackable-vlan on et.3.1 backbone-vlan RED




                                                              Riverstone Networks RS Switch Router User Guide 5-23




                                                                                                 Dell-WSOU-PA-016422
         Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 23 of 35

Tunneling VLAN packets across MANs                           Bridging Configuration Guide



The following is the configuration for R2:
!Create I backbone TIAN and 2 customer 17L4Ns
 vlan create RED port-based

 vlan create GREEN port-based

 vlan create BLUE port-based

  Add port to each VLAN
 vlan add ports et.6.1 to BLUE

 vlan add ports et.5.1 to RED

 vlan add ports et.7.1 to GREEN

!Make et.5.I both a trunk port and a tunnel backbone port
 vlan make trunk-port et.5.1 stackable-vlan

!Map tunnel exit ports to backbone VLAN
 vlan enable stackable-vlan on et.6.1 backbone-vlan RED

 vlan enable stackable-vlan on et.7.1 backbone-vlan RED




The following is the configuration for R3:
  Create I backbone FLAN and 2 customer VLANs-
 vlan create PURPLE port-based
 vlan create GREEN port-based

 vlan create BLUE port-based

!Add port to each HAN
 vlan add ports et.8.1 to BLUE

 vlan add ports et.9.1 to GREEN

 vlan add ports et.10.1 to PURPLE

!Make et.10.1 both a trunk port and a tunnel backbone port
 vlan make trunk-port et.10.1 stackable-vlan

!Map tunnel entry ports to backbone VLAN
 vlan enable stackable-vlan on et.8.1 backbone-vlan PURPLE

 vlan enable stackable-vlan on et.9.1 backbone-vlan PURPLE




5-24 Riverstone Networks RS Switch Router User Guide




                                                                             Dell-WSOU-PA-016423
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 24 of 35

Bridging Configuration Guide                                                     Tunneling VLAN packets across MANS



The following is the configuration for R4:
!Create 1 backbone FLAN and 2 customer I/LANs
vlan create PURPLE port-based

 vlan create GREEN port-based

 vlan create BLUE port-based

!Add port to each FLAN
 vlan add ports et.11.1 to PURPLE

 vlan add ports et.12.1 to BLUE

vlan add ports et.13.1 to GREEN

!Make et.11.1 both a trunk port and a tunnel backbone port
 vlan make trunk-port et.11.1 stackable-vlan

!Map tunnel exit ports to backbone I LAN
 vlan enable stackable-vlan on et.12.1 backbone-vlan PURPLE

 vlan enable stackable-vlan on et.13.1 backbone-vlan PURPLE




Single VLAN with Multiple Tunnel Entry Ports

In Figure 5-7, customer Cl has a VLAN BLUE with multiple tunnel entry ports (et.2.1 and et.3.1 on RI)and multiple
tunnel exit ports (et.6.1 and et.7.1 on R2).




                                                    BLUE VLAN




      Cl               et.2.1                                                               et.6.1            Cl
                                R1   et4.1                                    et.5.1   R2
       Cl                                               MAN                                                   Cl
                       et.3.1                                                               et.7.1


                                      RED VLAN (backbone)




              Figure 5-7 Customer VLAN with multiple tunnel entry/exit ports




                                                                 Riverstone Networks RS Switch Router User Guide 5-25




                                                                                                Dell-WSOU-PA-016424
         Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 25 of 35

Tunneling VLAN packets across MANs                                                         Bridging Configuration Guide



The following is the configuration for RI:
!Create backbone VLAN and customer VLAN
 vlan create RED port-based

 vlan create BLUE port-based

!Add ports to ILAN's
 vlan add ports et.2.1, et.3.1 to BLUE

 vlan add ports et.4.1 to RED

!Make et.4. 1 both a trunk port and a tunnel backbone port
 vlan make trunk-port et.4.1 stackable-vlan

!Map tunnel entry ports to backbone VLA N
 vlan enable stackable-vlan on et.2.1 backbone-vlan RED

 vlan enable stackable-vlan on et.3.1 backbone-vlan RED




The following is the configuration for R2:
!Create backbone VL4N and customer VLAN
 vlan create RED port-based

 vlan create BLUE port-based

!Add ports to I/LANs
 vlan add ports et.6.1, et.7.1 to BLUE

 vlan add ports et.5.1 to RED

!Hake et.5.1 both a trunk port and a tunnel backbone port
 vlan make trunk-port et.5.1 stackable-vlan

!Hap tunnel exit ports to backbone VLAA!
 vlan enable stackable-vlan on et.6.1 backbone-vlan RED

 vlan enable stackable-vlan on et.7.1 backbone-vlan RED




The following is an example where a customer VLAN has multiple tunnel entry or exit ports spread across routers.
Figure 5-8 shows customers Cl and C2 sharing the VLAN BLUE. Traffic for customer CI can arrive on tunnel entry
ports on routers RI, R2. or R3. Broadcast or multicast traffic arriving on et.2.I on R1 is tunneled on backbone VLAN
RED and will be seen by Cl users on R2 and R3. C2 users on R4 will not see the Cl traffic since the tunnel backbone
port on R4 belongs to the backbone VLAN PURPLE.




5-26 Riverstone Networks RS Switch Router User Guide




                                                                                                           Dell-WSOU-PA-016425
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 26 of 35

Bridging Configuration Guide                                                   Tunneling VLAN packets across MANs




    Cl               et.2.                                                             et.5.1             Cl
                               R1   et.                                   et.4.1


                                    PURPLE VLAN         MAN       RED VLAN



    Cl               et.6.1                                                            et9.               C2
                               R3 et.7.                                   et. 11 R4

                                     RED VLAN                 PURPLE VLAN          I
                                             --------
                  BLUE VLAN

              Figure 5-8 Customer VLAN with multiple tunnel entry ports across multiple
                         routers

The following is the configuration for RI:
!Create 1 backbone VLAN and 1 customer FLAN
 vlan create PURPLE port-based

 vlan create BLUE port-based

!Add port to each VLAN
 vlan add ports et.2.1 to BLUE

 vlan add ports et.3.1 to PURPLE

!Make et.3.1 both a trunk port and a tunnel backbone port
 vlan make trunk-port et.3.1 stackable-vlan

!Map tunnel entry port to backbone FLAN
vlan enable stackable-vlan on et.2.1 backbone-vlan PURPLE




                                                               Riverstone Networks RS Switch Router User Guide 5-27




                                                                                                Dell-WSOU-PA-016426
         Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 27 of 35

Tunneling VLAN packets across MANs                              Bridging Configuration Guide



The following is the configuration for R2:
!Create 1 backbone ILAN and I customer VLAN
 vlan create RED port-based

 vlan create BLUE port-based

!Add port to each t/L/IN
 vlan add ports et.4.1 to RED

 vlan add ports et.5.1 to BLUE

!Make et.4. 1 both a trunk port and a tunnel backbone port
 vlan make trunk-port et.4.1 stackable-vlan

!Map tunnel exit ports to backbone flAN
 vlan enable stackable-vlan on et.5.1 backbone-vlan RED




The following is the configuration for R3:
!Create 1 backbone VIA AT and 1 customer /LAN
 vlan create RED port-based

 vlan create BLUE port-based

!Add port to each FLAN
 vlan add ports et.6.1 to BLUE

 vlan add ports et.7.1 to RED

!Make et. 7.I both a trunk port and a tunnel backbone port
 vlan make trunk-port et.7.1 stackable-vlan

!Map tunnel entry ports to backbone ['LAN
 vlan enable stackable-vlan on et.6.1 backbone-vlan RED




The following is the configuration for R4:
  Create 1 backbone VL-1N and 1 customer FLAN
 vlan create PURPLE port-based

 vlan create BLUE port-based

!Add port to each VLAN
 vlan add ports et.8.1 to PURPLE

 vlan add ports et.9.1 to BLUE

 .1 Make et. . I both a trunk port and a tunnel backbone port
 vlan make trunk-port et.8.1 stackable-vlan

!Map tunnel exit ports to backbone FLAN
 vlan enable stackable-vlan on et.9.1 backbone-vlan PURPLE




5-28 Riverstone Networks RS Switch Router User Guide




                                                                                Dell-WSOU-PA-016427
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 28 of 35

Bridging Configuration Guide                                                       Tunneling VLAN packets across MANs




              Note      If you do not want multicast or broadcast traffic from Cl on RI lobe seen by CI
                        on R3,then configure a different backbone VLAN on R3.




STP/GVRP in Customer VLANs Tunneled over Backbone VLAN

STP, RSTP, or GARP/GVRP can be mu in the customer VLANs which are tunneled over the backbone VLAN. The
customer VLAN does not need to be reconfigured in order to be tunneled.
In Figure 5-9, traffic for customer Cl's VLAN(BLUE)and for customer C2's VLAN(GREEN)is tunneled through
the backbone VLAN (RED). STP is enabled in the customer VLAN BLUE on the customer routers C1R1 and C1R2
for customer Cl.




     C1—                                               BLUE VLAN                                                -Cl
           C1 R1                                                                                       C1R2
             et.1.1        e                                                               et.6.       et 8 1
                                    et.4.                                        e ,5.   R2
                                                           MAN
                C2         et 3,1                                                                         C2


                                      RED VLAN (backbone)

                                                      GREEN VLAN



              Figure 5-9 STP enabled in customer VLANs

The following configuration statements on CI RI enable STP on port et. 1.1, the port that is connected to the tunnel
entry port.
!Create customer FLAN
 vlan create BLUE port-based

!Add port to 1 TA A!
 vlan add ports et.1.1 to BLUE

!Alake port et.1.1 a trunk port
 vlan make trunk-port et.1.1

!Enable STP on et.1.1
 stp enable port et.1.1

!Optional STP configurations
 stp set bridging hello-time 3




                                                                   Riverstone Networks RS Switch Router User Guide 5-29




                                                                                                   Dell-WSOU-PA-016428
         Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 29 of 35

Tunneling VLAN packets across MANs                                                           Bridging Configuration Guide



The following configuration statements on C1R2 enable STP on port et.8.1. the port that is connected to the tunnel cxi
port.
!Create customer t'LAN
 vlan create BLUE port-based

!Add port to T/LAN
 vlan add ports et.8.1 to BLUE

!Make port et.8.1 a trunk port
 vlan make trunk-port et.8.1

!Enable SIP on et.8.1
 stp enable port et.8.1




The configuration of the tunnel entry/exit ports and tunnel backbone ports on RI and R2 are identical to those shown
in the earlier example in Figure 5-4:
The following is the configuration for RI:
!Create 1 backbone 1-1AA, and 2 customer I/L4Als
 vlan create RED port-based

 vian create GREEN port-based

 vlan create BLUE port-based

!Add port to each VLAN
 vlan add ports et.2.1 to BLUE

 vlan add ports et.3.1 to GREEN

 vlan add ports et.4.1 to RED

!Make et.4.I both a trunk port and a tunnel backbone port
 vlan make trunk-port et.4.1 stackable-vlan

!Map tunnel entry ports to backbone I/L-IN
 vlan enable stackable-vlan on et.2.1 backbone-vlan RED

 vlan enable stackable-vlan on et.3.1 backbone-vlan RED




5-30 Riverstone Networks RS Switch Router User Guide




                                                                                                             Dell-WSOU-PA-016429
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 30 of 35

Bridging Configuration Guide                                                      Tunneling VLAN packets across MANS



The following is the configuration for R2:
!Creme I backbone VLAN and 2 customer 17L4Ns
vlan create RED port-based

vlan create GREEN port-based

 vlan create BLUE port-based

!Add port to each VLAN
vlan add ports et.6.1 to BLUE

vlan add ports et.7.1 to GREEN

vlan add ports et.5.1 to RED

!Make et.5. I both a trunk port and a tunnel backbone port
 vlan make trunk-port et.5.1 stackable-vlan

!Map tunnel exit ports to backbone 1/7-4 N
 vlan enable stackable-vlan on et.6.1 backbone-vlan RED

 vlan enable stackable-vlan on et.7.1 backbone-vlan RED




M ultiple VLANs on a Single Tunnel Entry Port

Tunnel entry and exit ports are access ports. Normally, access ports can belong to only one VLAN of a particular
protocol type. With stackable VLANs,traffic for multiple VLANs can enter a tunnel entry port to be tunneled over the
backbone VLAN. In this case, the tunnel entry port must belong to all the VLANs that are to be tunneled. Use the
s tackable-vlan option of the vlan make access-port command to allow the tunnel entry port to be added to
any number of VLANs.
In Figure 5-10, customers Cl,C2, C3, C4,and CS each have a VLAN that will use port et.2.I on RI as the tunnel entry
port. On R2, port et.6.1 will be the tunnel exit port for traffic for all five VLANs.




                                                                  Riverstone Networks RS Switch Router User Guide 5-31




                                                                                                 Dell-WSOU-PA-016430
         Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 31 of 35

Tunneling VLAN packets across MANs                                               Bridging Configuration Guide




                                                        AQUA VLAN
                                                       PURPLE VLAN

                                                       GREEN VLAN
                                                        BLUE VLAN


                                                                                                  cri    C5
Cl     C5 1           et.2.1                                                     et.6.1
          1
                               R1    et.4.1                            et.5.1   R2
                                                          MAN



                                      RED VLAN (backbone)




              Figure 5-10 Multiple VLANs on single tunnel entry port




5-32 Riverstone Networks RS Switch Router User Guide




                                                                                                 Dell-WSOU-PA-016431
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 32 of 35

Bridging Configuration Guide                                                       Tunneling VLAN packets across MANS



The following is the configuration for RI:
!Create backbone VLAN
 vlan create RED port-based

!Create customer VLANs
vlan create BLUE port-based

vlan create GREEN port-based

vlan create PINK port-based

vlan create PURPLE port-based

 vlan create AQUA port-based

!Make et.2.1 an access port that can belong to     I LAY
 vlan make access-port et.2.1 stackable-vlan

!Add ports to TIANs
 vlan add ports et.2.1 to BLUE

vlan add ports et.2.1 to GREEN

 vlan add ports et.2.1 to PINK

vlan add ports et.2.1 to PURPLE

 vlan add ports et.2.1 to AQUA

!Add port to backbone FLAN
 vlan add ports et.4.1 to RED

!Make et.4.1 both a trunk port and a tunnel backbone port
 vlan make trunk-port et.4.1 stackable-vlan

!Map tunnel entry ports to backbone VLAAT
vlan enable stackable-vlan on et.2.1 backbone-vlan RED




              Note      Note that in the above configuration, the commands that add port et.2.1 to more
                        than one VLAN must be issued before the command to map the port to the
                        backbone VLAN.That is, the vlan add ports commands must occur before the
                        vlan enable stackable-vlancollUnand.aKethevlan enable
                        a tankanie-vlanconunandisissued,ponscannot be added to or removed from
                        the customer VLANs.




                                                                   Riverstone Networks RS Switch Router User Guide 5-33




                                                                                                  Dell-WSOU-PA-016432
         Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 33 of 35

Tunneling VLAN packets across MANs                                                Bridging Configuration Guide



The following is the configuration for R2:
!Create backbone VLAN
 vlan create RED port-based

!Create customer !IAA's
 vlan create BLUE port-based

 vlan create GREEN port-based

 vlan create PINK port-based

 vlan create PURPLE port-based

 vlan create AQUA port-based

  Make et.6.1 an access port that can belong to > 1 TIAN
 vlan make access -port et.6.1 stackable-vlan

./ Add ports to   ,
                  1 1,4
 vlan add ports et.6.1 to BLUE

 vlan add ports et.6.1 to GREEN

 vlan add ports et.6.1 to PINK

 vlan add ports et.6.1 to PURPLE

 vlan add ports et.6.1 to AQUA

!Add port to backbone TUN
 vlan add ports et.5.1 to RED

!Make et.5.1 both a trunk port and a tunnel backbone port
 vlan make trunk-port et.5.1 stackable-vlan

!Hap tunnel entry ports to backbone VLAN
 vlan enable stackable-vlan on et.6.1 backbone-vlan RED




5.12.3        Displaying Stackable VLAN Information

Use the vlan show stackable-vlan conunand to display the configuration of stackable VLANs on the RS. For
example:



 rs4 vlan show stackable-vlan
 Stackable VLAN Information
 --------------------------

 (20, 222): 0
     Applied On: et.6.1 C)
     Flooded On: et.3.8,et.6.1 0


 Stackable VLAN Trunk Ports: et.3.8 0


 Stackable VLAN Access Ports: 0




5-34 Riverstone Networks RS Switch Router User Guide




                                                                                                  Dell-WSOU-PA-016433
Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 34 of 35

Bridging Configuration Guide                                                    Tunneling VLAN packets across MANs



The following explains the display:
1. The ID number of the VLAN,followed by the ID number of the backbone VLAN.
2. The tunnel entry/exit ports, configured with the vlan enable stackable-vlan command.
3. The ports on which multicast, broadcast, or unknown unicast packets are flooded.
4. The tunnel backbone ports. configured with the stackable-vlan option of the vlan make
   trunk-port command.
5. Tunnel entry ports that have also been configured (with the stackable-vlan option ofthe vlan
   make access-port command)as access ports that can belong to more than one VLAN of the
   same protocol type. This allows multiple VLANs to use the same tunnel entry port.




                                                                Riverstone Networks RS Switch Router User Guide 5-35




                                                                                               Dell-WSOU-PA-016434
         Case 6:20-cv-00474-ADA Document 85-9 Filed 03/17/21 Page 35 of 35

Tunneling VLAN packets across MANs                        Bridging Configuration Guide




5-36 Riverstone Networks RS Switch Router User Guide




                                                                          Dell-WSOU-PA-016435
